Citation Nr: 1025033	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.   Here, 
the Veteran specifically filed a claim for TDIU in January 2009.  
The claim was denied in December 2009, and the Veteran did not 
appeal the decision.  In as much as the ratings assigned for the 
Veteran's service connected disabilities have not changed, 
including those on appeal in this decision, additional 
consideration of TDIU is not deemed warranted.

The Veteran testified before the undersigned in August 2009.  A 
transcript of the hearing is of record.  Further, the Board 
received additional evidence (a physician's statement) from the 
Veteran following the hearing.  While a waiver of initial RO 
review of the new evidence was not attached to the statement, the 
Board notes that the Veteran expressly indicated at his hearing 
that he would be waiving RO consideration of the evidence.  
Transcript at 10.  The evidence will therefore be considered in 
this decision. 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The competent medical evidence reveals that the Veteran's 
diabetes mellitus, type II, is controlled by insulin and a 
restricted diet, but not physician-prescribed regulation of 
activities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met during the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2007, the RO 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, and 
private treatment records.  Further, the Veteran submitted 
additional treatment records and lay statements in support of his 
claim, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned in August 
2009.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in September 2007.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board notes that the Veteran intimated at his 
hearing that the severity of his diabetes mellitus had changed 
since his September 2007 examination.  He indicated that his 
diabetes mellitus now necessitated a regulation of activities.  
The record was held open for the express purpose of obtaining 
evidence that supported this assertion.  However, as will be 
discussed below, the evidence received from the Veteran does not 
establish his diabetes mellitus requires a regulation of 
activities.   Put another way, the objective evidence does show a 
material change in the severity of the Veteran's diabetes 
mellitus since the September 2007 VA examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.

With regard to the September 2007 examination, the Board finds 
the examination report to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran seeks a higher evaluation for his service-connected 
diabetes mellitus, which is currently rated as 20 percent 
disabling.  By way of history, the Veteran was granted service 
connection for diabetes mellitus in a February 2003 rating 
decision and assigned a 20 percent rating.  He filed a notice of 
disagreement arguing that a higher rating was warranted, but the 
Board denied a rating in excess of 20 percent in a December 2005 
decision.  The Veteran filed his current claim for an increased 
evaluation in August 2007.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The Veteran is currently assigned a 20 percent rating for type II 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Pursuant to Diagnostic Code 7913, a 40 percent rating is 
warranted when the condition requires insulin, restricted diet, 
and regulation of activities.  

A 60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 100 percent rating is warranted when the condition requires 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.

The Veteran has many complications associated with diabetes, 
including peripheral neuropathy of the upper and lower bilateral 
extremities, for which he has been granted service connection and 
is receiving separate ratings.  The evaluation of these separate 
ratings are not before the Board at the present time.  

The Court has held that in order for a veteran to be entitled to 
a 40 percent disability rating under Diagnostic Code (DC) 7913, 
the evidence must show that it is medically necessary for him to 
avoid strenuous occupational and recreational activities.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence 
is required to support the "regulation of activities" criterion 
of such rating. Id.

Here, however, although the Veteran manages his diabetes with 
insulin and was placed on the Healthy Choice diet, there is no 
indication in his VA treatment records that he is required to 
regulate his activities as a result of his diabetes.  To the 
contrary, the Veteran was afforded a VA diabetes examination in 
September 2007, at which time he denied any restriction of 
activities and reported that he saw a physician only twice per 
year to manage his diabetes.  Moreover, there was no evidence of 
hospitalization in the past twelve months for ketoacidosis or 
hypoglycemia.  

At his August 2009 Travel Board hearing, the Veteran testified 
that he "can't walk that much" as a result of his diabetes.  
Upon further questioning to determine whether a physician 
actually prescribed regulation of activities, the Veteran 
admitted that he has been told to exercise, but not to "overdo 
it."  The record was held open for 30 days to permit the Veteran 
the opportunity to secure additional evidence in the form of a 
physician statement indicating that he has been prescribed 
regulated activity as a result of diabetes.  

In correspondence dated in September 2009, the Veteran submitted 
correspondence from his private physician confirming that his 
diabetes requires insulin and a weight control program including 
a restricted diet.  Additionally, he stated that the Veteran "is 
on a very limited activity level, [although] VA put him on a 
regulated exercise program along with the diet." 

As noted previously, to warrant a higher evaluation for diabetes 
mellitus, type II, the medical evidence must show that the 
Veteran is treated with insulin, has a restricted diet, and that 
his activities are regulated.  See Diagnostic Code 7913.  The 
aforementioned medical evidence confirms that the Veteran is 
treated with insulin and has a restricted diet.  However, the 
evidence does not show that the Veteran's activities are 
regulated as contemplated by the regulation.  To the contrary, 
the record reflects that the Veteran has been prescribed a weight 
control and exercise regimen.

In light of this evidence, the Board finds that the Veteran's 
diabetes mellitus, type II, symptomatology does not satisfy the 
criteria for an evaluation in excess of 20 percent disabling.  As 
discussed, the medical evidence shows that although he is 
currently required to take insulin and has been placed on a 
restricted diet, he does not require the regulation of activities 
due to the disease.  

In so deciding, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
diabetes mellitus is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's diabetes with the 
established criteria found in the rating schedule for diabetes 
mellitus shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his diabetes due to ketoacidosis or 
hypoglycemia.  Additionally, there is not shown to be evidence of 
marked interference with employment due to his diabetes mellitus 
alone.  

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
diabetes mellitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


